DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-26 are directed towards a semiconductor device. If claims 21-26 were presented in Application 15/353922 when the Restriction Requirement (submitted 10/31/2018) was issued, then they would have been included in Invention I, which was the elected Invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh et al, US Patent Application Publication 2014/0087535.

Regarding claim 1, Roh teaches a method of forming a semiconductor device, comprising: forming a gate structure 136/132/G2 on a semiconductor substrate 100; forming a gate spacer adjacent to the gate structure, the gate spacer comprising a first dielectric layer 212 or 213 and a second dielectric layer 222 or 223 on the first dielectric layer (Figure 7A); performing a plasma treatment to the second dielectric layer [0062]; after performing the plasma treatment, removing at least a portion of the second dielectric layer such that a sidewall of the first dielectric layer is exposed (figure 9A); and forming a dielectric cap 251, 252, and/or 161 on the gate spacer (figure 11A).

Regarding claim 2, Roh teaches forming an interlayer dielectric layer 202 or 203 on the semiconductor substrate, wherein the removing the portion of the second dielectric layer removes a portion of the interlayer dielectric layer (Figure 9A).

Regarding claim 3, Roh teaches forming a source/drain epitaxy 151 structure above the semiconductor substrate prior to performing the plasma treatment to the second dielectric layer (Figures 5-6).

Regarding claim 4, Roh teaches forming the source/drain epitaxy structure is such that the second dielectric layer is in contact with the source/drain epitaxy structure (wherein the second dielectric 222 is in contact with 151 via layer 222 on the left side of figure 11A).

Regarding claims 5-8, Roh teaches forming a screening layer 232 or 233 covering the first and second dielectric layers, wherein the plasma treatment is performed after forming the screening layer [0062], wherein removing the screening layer after performing the plasma treatment (figure 10A and [0065]), and forming a third dielectric layer 251 or 252 covering the first and second dielectric layer after removing the screening layer.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al, US Patent Application Publication 2013/0248950.

Regarding claim 9, Kang teaches a method of forming a semiconductor device, comprising forming a dummy gate structure 120/130 over a semiconductor substrate 100; sequentially forming a first dielectric layer 140 and a second dielectric layer 150 on a sidewall of the dummy gate structure; etching back the first and second dielectric layers to expose a top surface of the dummy gate structure (Note: this is shown in figure 3, as layers 140 and 150 are etched backed to expose layers 120/130); forming a blanket third dielectric layer over the first and second dielectric layers and in contact with the top surface of the dummy gate structure (as disclosed in [0073]); patterning the blanket third dielectric layer to form a third dielectric layer 160 on the sidewall of the dummy gate structure (as shown in figure 3); replacing the dummy gate structure with a metal gate structure 192 (figures 5-10); and removing a portion of the second dielectric layer to form an air gap between the first and third dielectric layers (figures 14-16). 

Regarding claims 10 and 11, Kang teaches the second dielectric layer 150 has a dielectric constant less than that of the first dielectric layer (Silicon oxide, when the first dielectric is silicon nitride. See [0073-0074]) and the second dielectric layer comprises a low-k dielectric material having a dielectric constant less than about 4.0 (Silicon oxide, [0073-0074])

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al, US Patent Application Publication 2013/0320457 in view of Chi et al, US Patent Application 2008/0254579.

Regarding claim 9, Lim teaches a method of forming a semiconductor device, comprising forming a dummy gate structure 108 over a semiconductor substrate 100; sequentially forming a first dielectric layer 110 and a second dielectric layer 112 on a sidewall of the dummy gate structure; etching back the first and second dielectric layers to expose a top surface of the dummy gate structure (figure 2A), forming a blanket third dielectric layer 126 over the first and second dielectric layers and in contact with the top surface of the dummy gate structure (figure 2C); patterning the blanket third dielectric layer to form a third dielectric layer 125 on the sidewall of the dummy gate structure (figure 2D); replacing the dummy gate structure with a metal gate structure 136 (figure 3) 

Lim fails to teach removing a portion of the second dielectric layer to form an air gap between the first and third dielectric layers.

Chi teaches removing a portion of the second dielectric layer 416 to form an air gap 422/426 between the first and third dielectric layers (figures 4F-4H). The air gap 426 serves to advantageously and significantly reduce the capacitance between the gate electrode 406 and adjacent metal plug in the contact to drain for improving device performance

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chi with that of Lim because the air gap  serves to advantageously and significantly reduce the capacitance between the gate electrode  and adjacent metal plug in the contact to drain for improving device performance

Regarding claim 13, Lim teaches a source/drain epitaxy structure 120 adjacent the first and second dielectric layers after etching back the first and second dielectric layers (figure 2B).

Regarding claim 14, Lim teaches forming the blanket third dielectric layer is performed such that the blanket third dielectric layer is in contact with the source/drain epitaxy structure (figure 2C).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 9 above, and further in view of Wu et al, US Patent 7,319,618.

Regarding claim 12, Kang fails to teach the second dielectric layer comprises porous low-k carbon-containing materials.

However, Wu teaches that porous low-k carbon-containing materials, such as SiLK and porous polymers are generally-known and conventionally used for sidewall spacers of a transistor device. Therefore, using this material for layer 150 of Kang would teach the limitation of “the second dielectric layer comprises porous low-k carbon-containing materials”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with that of Kang because low-k carbon-containing materials are generally-known and conventionally used in the art for sidewall spacers of a transistor device to reduce capacitive coupling, thereby improving the device performance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899